DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 08/10/2019.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 05/06/2019 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 05/06/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim1 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “organic solvent having a solubility parameter of 7.0 or more and 8.8” is appeared to be very broad and as such indefinite.  There numerous organic solvents that fit claimed criteria.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which 
Claims 2-4 depend from claim 1 directly or indirectly and fell therewith.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0164136 to Higuchi (Higuchi). 
Regarding claim 1, Higuchi discloses  a method for producing a sulfide-based solid electrolyte comprising a sulfide glass-based material that contains at least one 

    PNG
    media_image1.png
    585
    1444
    media_image1.png
    Greyscale

 Higuchi does not expressly wherein the immersion step continues in the range   for 1 hour to 100 hours. However, since Higuchi teaches an amount of NMP and temperature of immersing, one skilled in the art can easily understand that the condition of immersion step, including time of exposure to NMP (implicitly)  would affect a quality of formed compound. As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the time of exposure the sulfide based electrolyte to NMP in order to obtain the solid electrolyte retaining high conductivity. The limitation “high crystallinity” is interpreted as glass.
Claims  2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0164136 to Higuchi in view of JP 2016134302 to Hojo (Hojo, machine translation).
Regarding claims 2 and 4, Higuchi discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Higuchi teaches that the solid electrolyte can be immersed in NMP or other solvents (para 73) but does not expressly disclose butyl butyrate as such solvent.
Hojo teaches all solid lithium ion secondary battery comprising a sulfide base electrolyte layer (p.2), wherein said solid electrolyte  contains at least one lithium halide compound selected from the group consisting of LiI, LiBr and LiI and having high crystallinity (glass, p.5). In addition, Hojo teaches that such electrolyte can contain butyl butyrate (p.5, bottom para).  Hojo teaches that lithium stabilized by butyl butyrate is less likely to be taken into pores and pores of the sulfide solid electrolyte. For this reason, the binding force applied between the electrodes extends to this lithium. Therefore, it is considered that the electrical contact at the solid-solid interface is maintained, lithium is easily ionized, the movement between the electrodes by lithium ions is secured, and the ion conduction resistance is reduced, thereby improving the coulombic efficiency (p.5).
Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify  the immersing step in the method of producing sulfide  solid electrolyte for lithium battery of Higuchi by replacing NMP with butyl butyrate or combining NMP with butyl butyrate as another solvent, as taught by Hojo, because such modification would improve the coulombic efficiency of the battery.. 
Regarding claim 4, Hojo teaches  a cathode layer that contains the sulfide-based solid electrolyte (p.6).
Claim  5  is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0164136 to Higuchi in view of US 2017/0077547 to Takami (Takami).
Regarding claim 1, Higuchi discloses a sulfide-based solid electrolyte comprising a sulfide glass-based material that contains at least one lithium halide compound selected from the group consisting of LiI, LiBr and LiCl ( Abstract, Table 3).
Higuchi  does not expressly disclose the specific surface area the sulfide-based solid electrolyte measured by the BET method, is from 10 m2/g to 35 m2/g.
Takami teaches a secondary battery, comprising solid electrolyte, wherein the electrolyte comprises up 98%  lithium oxide particles . The  BET surface area of said particles is in the range from  10 m2/g to 500 m2/g. Therefore, Takami teaches that the solid electrolytes BET area can vary in wide range and can be optimized depending on method of preparation of electrolytes. Therefore,  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify to optimize the BET area of the solid electrolyte of Higuchi within  range  disclosed by Takami in order to achieve maximum affinity of the solid electrolyte with  surface of electrodes. 
 Alternatively, since the criticality claimed BET area  from 10 m2/g to 35 m2/g,  a position claimed by Applicant is not supported by any showing of criticality of range  in the instant specification, nor did Applicant stated that such BET range  serves any specific purpose or performs any specific function other that the function disclosed in modified Higuchi, it would have been obvious top those skilled in the art at the time the 2/g to 35 m2/g as an obvious design choice, and as such it does not impact the patentability of claim 5.
Moreover, since a method of preparation of the sulfide based solid electrolyte disclosed by Higuchi is substantially similar to that  of the instant application, the BET specific surface area in the range  from 10 m2/g to 35 m2/g inherently present.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727